Citation Nr: 0715143	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1942 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability. 

In May 2006, the Board remanded the claim for further 
development.  In September 2006 the Board remanded the claim 
for consideration of new evidence submitted by the veteran.  
The claim is now before the Board for adjudication.  


FINDING OF FACT

The veteran's dextroscoliosis and degenerative disc disease 
of the lumbosacral spine are not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in November 2004, May 2006, and 
September 2006; a rating decision in February 2005; a 
statement of the case in May 2005; and supplemental 
statements of the case in September 2005 and September 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a coxswain on a mechanized landing 
craft in an Army amphibious unit in the South Pacific Theater 
of Operations.  He contends that his degenerative disc 
disease of the lumbar spine was caused by an injury in 
service when his pelvis was crushed between his small craft 
and a larger vessel in rough seas.  He stated that craft was 
moving munitions from ship to shore during combat operations. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Satisfactory lay evidence that an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999), 
65 Fed. Reg. 6257 (2000).  

The veteran's service medical records could not be obtained 
and are suspected to have been destroyed in a fire at the 
National Personnel Record Center.  A United States Army 
Office of the Surgeon General's report showed that the 
veteran was treated for combat wounds to the hand and eye in 
November 1944.  

In November 2004, the veteran stated that he was injured in 
1943 during an amphibious campaign near Rabaul, New Guinea.  
In June 2006, the veteran stated that the injury occurred 
during combat action near the Philippines Islands.  He was 
engaged in transporting munitions from a large vessel to 
shore.  While his small craft was adjacent to a larger 
vessel, the craft rolled in rough seas and crushed his pelvis 
between the vessel and a machine gun mount.  He stated that 
he was evacuated to a make-shift hospital ashore where there 
was no X-ray equipment.  He remained in the hospital for 
several days and was returned to duty.  Service personnel 
records confirm his duty assignment and the combat activities 
of his unit at many locations in the South Pacific Theater.  

In July 2006, the veteran submitted lay statements from a 
neighbor and members of his family.  They stated that from as 
early as 1950 the veteran experienced back pain when 
performing certain activities.  His family members stated 
that he took aspirin and tried to work through the pain.  

In June 1965, the veteran was hospitalized at a private 
facility for treatment and observation for right hip and back 
pain that developed after he had lifted something at work.  
In a medical history summary, a private physician noted that 
the veteran had experienced a fracture of the 11th and 12th 
thoracic vertebra in 19_6 (the entire year was not legible) 
that required a body cast.  Examination and X-rays did not 
show any fracture or dislocation of the pelvis or hips.  
However, the physician noted lumbosacral disc narrowing, 
marginal osteophytes at L3, and marginal spurs.  The 
diagnosis was lumbosacral strain and degenerative disc 
disease, probably at L2-3.  

In June 2004, a VA examiner noted that the veteran complained 
of intermittent low back pain since an old service injury 
when he fractured his sacrum in a fall.  He also complained 
of leg pain and morning stiffness.  There are no records of 
any further testing or treatment for the condition. 

In May 2006, a VA examiner reviewed the claims file, noting 
the veteran's description of his service injury.  The lay 
statements submitted in July 2006 were not in the file at the 
time.  The examiner noted the veteran's reports that he had 
persistent pain radiating to his lower leg.  The pain 
continued after he obtained civilian employment, and he was 
treated by several providers and prescribed pain medication.  
Despite requests, the veteran did not identify the providers 
and no records of this treatment are in the file.  The 
veteran reported daily flare-ups lasting one to two hours 
precipitated by exertion and relieved with rest.  The veteran 
did not report any surgery for the condition.  The examiner 
noted that the veteran had an unsteady gait and used a cane.  
He noted limitation of motion with pain but no muscle or 
neurological deficits.  X-rays showed severe degenerative 
disc disease with spondylosis and rotatory scoliosis.  The 
examiner stated that the veteran's current degenerative disc 
disease was not likely related to the 1944 injury.  

In September 2006, a VA examiner reviewed the claims file 
including statements from the veteran's family and neighbor.  
The examiner noted additional reports from the veteran that 
he had missed work for one week following the accident in 
1965 and that he had retired in 1981 at age 62 from his 
employment as a machinist.  The veteran continued to report 
low back pain that radiated to his legs with flare-ups on 
exertion that required rest for several days.  He had no 
recent treatment for his back condition.  The examiner noted 
that the veteran exhibited imbalance and a slow gait using a 
cane.  There was limitation of motion with pain in most 
directions.  Concurrent X-rays were consistent with those 
obtained in June 2006 and showed degenerative disc disease 
and spondylosis of the lumbar spine.  X-rays of the pelvis 
showed no old fractures.  The examiner diagnosed 
dextroscoliosis with severe degenerative disease of the 
lumbar spine.  The examiner noted that the veteran was a very 
credible historian but stated that it was less likely than 
not that any current back disability was the result of the 
injury in service.  He stated that the dextroscoliosis was 
not post-traumatic but rather associated with the aging 
process and that there was no evidence of a pelvic fracture.  

The Board concludes that service connection for a low back 
disability is not warranted.  The veteran has a diagnosed 
back disability.  The veteran's description of his combat 
injury in service was credible and consistent with the 
service personnel records and the duties and circumstances of 
his service.  The veteran contends that the combat injury and 
his family's observations of his early symptoms show that his 
current condition was caused by his service injury.  However, 
as laypersons, they do not possess the necessary knowledge of 
medical principles, and their assertions and observations, 
standing alone, are not probative as to the etiology of his 
current low back symptoms.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Neither the veteran nor his family discussed the injury on an 
uncertain date after service that resulted in compression 
fracture of the spine and the application of a whole body 
cast.  The first record of treatment for a back condition was 
in 1965, many years after service.  After review of the 
claims file and knowledge of the circumstances of the 
injuries in and after service, two medical examiners stated 
that the current degenerative disc disease was not related to 
the injury in service.  The Board finds that those medical 
opinions are the most persuasive evidence in this case.  
There are not contrary medical opinions of record.

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's current low back disability is not related 
to his active service.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


